70 F.3d 118
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Victor MERRIFIELD, Appellant.
No. 95-2872.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 14, 1995.Filed Nov. 17, 1995

Appeal from the United States District Court for the Eastern District of Missouri.
Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
Victor Merrifield appeals the judgment of conviction the District Court1 entered following a jury verdict finding him guilty of possessing an unregistered firearm, in violation of 26 U.S.C. Sec. 5861(d) (1988), and being a felon in possession of a firearm, in violation of 18 U.S.C. Sec. 922(g)(1) (1994).  Relying on United States v. Lopez, 115 S. Ct. 1624 (1995), Merrifield argues that Congress lacks authority to make a felon's possession of a weapon a federal crime.  Merrifield's argument, however, is foreclosed by our recent holding in United States v. Rankin, 64 F.3d 338, 339 (8th Cir.1995) (per curiam) (rejecting Lopez challenge and holding Sec. 922(g) is clearly tied to interstate commerce).


2
Accordingly, the judgment is affirmed.



1
 The Honorable Carol E. Jackson, United States District Judge for the Eastern District of Missouri